Per Curiam:. 1.
Regardless of the exceptions to rulings on evidence admitted, under the pleadings and evidence no such case was made as authorized the appointment of a receiver to take charge of a part of the property in the hands of the defendant as administrator, and on which the plaintiff claimed a lien.
2. Nor would the fact that the defendant as administrator disclaimed title to the property upon which a mortgage lien is sought to be enforced, and that the defendant seeks to have the note and mortgage, the foundation of plaintiff’s claim, canceled, alter the conclusion reached in the first headnote. Judgment reversed.

All the Justices concur.

Receivership. Before Judge-Summerall. Bacon superior court. September 8, 1917.
W. W. Bennett, for plaintiff in error.
J. H. Thomas and Padgett & Watson, contra.